Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13 and 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 13 and 15-20 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 13 and 15-20 have been canceled.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a fuel filter assembly comprising: a filter bowl body including a bottom wall, the bottom wall having a concave receiving indent; an electro-static discharge (ESD) pin having a first end at least partially positioned within the concave receiving indent, wherein the ESD pin has a second end and defines a longitudinal axis between the first end and the second end, wherein at least a portion of a concave surface of the concave receiving indent faces in an upward direction toward the second end of the ESD pin, wherein the ESD pin is made from a conductive material; a fuel filter element positioned in the filter bowl body; a bottom floor extending between side walls of the filter bowl body above the bottom wall; and a pin support member operatively connected to at least one of the fuel filter element or the filter bowl body, wherein the pin support member includes an aperture for receiving the ESD pin, wherein the ESD pin extends through the aperture and through a thickness of the support member such that the second end of the ESD pin is vertically above the pin support member, in combination with any remaining limitations in the claim.  Gailitis et al. (US 3,262,570) and Rajadhyaksha et al. (US 8,182,682) lack an ESD pin extending through the aperture and through a thickness of the support member such that the second end of the ESD pin is vertically above the pin support member, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 3-6, 8-9, 11-12 and 21 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778